—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered January 28, 2002, convicting him of crimi*653nal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Most of the defendant’s challenges to the prosecutor’s summation are unpreserved for appellate review since the defense counsel either failed to make specific and timely objections, or failed to seek curative instructions or move for a mistrial where the trial court sustained the defense counsel’s objections (see CPL 470.05 [2]; People v Medina, 53 NY2d 951 [1981]; People v Clemmings, 300 AD2d 672 [2002]; People v McHarris, 297 AD2d 824, 825 [2002]). To the extent that the issue is preserved, the prosecutor in his summation did not vouch for the credibility of the People’s witnesses and his remarks were responsive to the defendant’s summation (see People v Harrison, 194 AD2d 627 [1993]; People v Burgos, 186 AD2d 578 [1992]; People v Colonna, 135 AD2d 724 [1987]). Santucci, J.P., Adams, Crane and Cozier, JJ., concur.